Citation Nr: 1222710	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  08-21 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than December 5, 2005, for the grant of service connection for PTSD.

2.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1964 to March 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that granted service connection for PTSD.  The RO assigned an initial disability rating of 50 percent, effective December 5, 2005.  The Veteran then perfected a timely appeal regarding both the effective date and initial disability rating assigned for the service-connected PTSD.

On his July 2008 Substantive Appeal (on VA Form 9), the Veteran checked the box (9.A.) indicating he wanted to appeal all issues listed on the SOC.  However, in the section underneath (10), he strictly limited his argument to his claim for an increased rating. There was no mention of the earlier effective date claim.  The RO interpreted this response as a limitation of the issues on appeal and did not include the earlier effective date claim on the September 2008 Supplemental Statement of the Case (SSOC) or certify the issue for appeal.  The Board does not agree with this determination.  The United States Court of Appeals for Veterans Claims (Court) held that when an Appellant checks box 9.A. on a VA Form 9 indicating that he wishes to appeal all issues on a SOC, then all issues are on appeal to the Board.  Evans v. Shinseki, 25 Vet. App. 7 (2011).  The fact that he strictly limited his argument to certain issues is irrelevant.  Consideration of the earlier effective date claim is proper.

In July 2012, the Veteran submitted a March 2012 VA medical opinion from his treating psychologist, who determined that the Veteran's PTSD affects his occupational functioning.  The Board finds that this statement raises a TDIU claim.  When a TDIU for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Thus, the TDIU claim is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The RO certified this appeal to the Board in April 2009.  Subsequently, additional medical and lay evidence was added to the claims file.  However, in a May 2012 statement, the Veteran waived his right to have the RO initially consider this evidence.  38 C.F.R. §§ 20.800, 20.1304 (2011).

The issue of entitlement to service connection for major depressive disorder, to include as secondary to the service-connected PTSD, has been raised by the record in a March 2012 doctors statement submitted by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of: (1) entitlement to an initial disability rating in excess of 50 percent for PTSD; and, (2) entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran separated from the active military service in March 1967, and did not raise a claim of entitlement to service connection for PTSD within one year of his military discharge.

2.  In July 2002, the Veteran filed a claim of entitlement to service connection for PTSD.

3.  In a letter dated June 9, 2003, the Veteran was advised that his claim for service connection for PTSD had been denied in an earlier June 2003 rating decision.  

4.  No evidence was received between June 9, 2003 and June 9, 2004 that could be construed as a notice of disagreement or new and material evidence to the claim for service connection for PTSD.

5.  In correspondence received on December 5, 2005, the Veteran requested that his claim of entitlement to service connection for PTSD be reopened.

6.  In a June 2007 rating decision, service connection for PTSD was granted, effective December 5, 2005.

7.  No communication or medical record following the June 2003 rating decision, and prior to the December 5, 2005, claim, may be interpreted as an informal claim of entitlement to service connection for PTSD.


CONCLUSION OF LAW

The criteria for an effective date prior to December 5, 2005, for the award of service connection for PTSD has not been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5103A, 5107, 5110, 5126, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.105, 3.155, 3.156, 3.157, 3.159, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and, (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As to the present claim involving an earlier effective date, the Board notes that where service connection has been granted and an initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, it has been proven.  Such is the case here.  Therefore, 38 U.S.C.A. 
§ 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional  38 U.S.C.A. § 5103(a) notice.  Any defect as to 38 U.S.C.A. § 5103(a) notice is nonprejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128   (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Veteran's STRs and post-service VA and private outpatient treatment records have been obtained by the VA.  The Veteran's Virtual VA records were also reviewed and considered in preparing this decision.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.
Thus, the Board does not have notice of any additional relevant evidence that is available but has not been obtained.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  

Analysis

A June 2007 rating decision granted entitlement to service connection for PTSD, effective December 5, 2005.  The Veteran contends that he is entitled to an earlier effective date for this award of service connection.

In general, applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance or a claim for increase will be the date of receipt of claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(a) .

The effective date for the grant of service connection where new and material evidence is received after final disallowance will be the date of receipt of new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q).

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

In the present case, the Veteran separated from the active military service in March 1967.  Neither the Veteran nor his representative argue that a claim of entitlement to service connection for PTSD was filed within one year of his military discharge.  The assignment of an effective date back to the day following his military discharge is not possible.

It is observed that the Veteran initially raised a claim of entitlement to service connection for PTSD in July 2002.  The RO denied that claim in a June 2003 rating decision.  The Veteran was notified of this decision in a letter dated on June 5, 2003.  The Veteran did not appeal his claim for PTSD, nor did he submit any additional evidence within a year following this decision.  See Buie v. Shinseki, 24 Vet. App. 242   (2010).  The June 2003 decision denying service connection for PTSD thereby became final one year later.  See 38 U.S.C.A. § 7105.  The effect of this finality is to preclude an award of an effective date prior to that denial.

The Board notes that while the Veteran has disagreed with the effective date assigned for the grant of service connection for PTSD, he has not filed a motion for revision on the basis of clear and unmistakable error (CUE) with regard to the June 2003 rating decision that denied service connection for PTSD.  A motion for an earlier effective date based on CUE in a prior final rating decision entails special pleading and proof requirements to overcome the finality of the decision by collateral attack because the decision was not appealed during the appeal period.  In order for a claimant to successfully establish a valid motion of CUE in a final rating decision, the claimant must articulate with some degree of specificity what the alleged error is, and, unless the alleged error is the kind of error that, if true, would be CUE on its face, the claimant must provide persuasive reasons explaining why the result of the final rating decision would have been manifestly different but for the alleged error.  As no CUE has been alleged in the unappealed June 2003 rating decision, the decision is final.  See 38 C.F.R. §§ 3.105, 3.400.

Based on the foregoing, any effective date awarded in the present case must follow June 5, 2003.  Moreover, as previously noted, the appropriate effective date for the grant of service connection where new and material evidence is received after final disallowance will be the date of receipt of new claim or date entitlement arose, whichever is later. 38 C.F.R. § 3.400(q).

Here, the RO received the Veteran's request to reopen the previously denied claim of entitlement to service connection for PTSD on December 5, 2005.  That date serves as the date of receipt of the new claim.  Although the evidence of record does not reveal an exact date upon which the entitlement arose, the Board notes that such information is not required in order to conclude that the December 5, 2005, date selected by the RO is the earliest possible effective date.  The reason for this is that if the entitlement arose prior to December 5, 2005, then the date of claim would be the later of the two, and hence the correct effective date as provided by 38 C.F.R. § 3.400(b)(2).  Any evidence showing that the entitlement occurred after December 5, 2005, would not entitle the Veteran to an earlier effective date.

The Board has also considered whether any evidence of record after the last final rating decision in June 2003, but prior to the December 5, 2005, claim could serve as an informal claim in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  The informal claim must identify the benefit sought.  38 C.F.R. § 3.155.  After reviewing the record, the Board concludes that there were no documents or records submitted between June 5, 2003, and December 5, 2005.  Thus, the Veteran is not entitled to an earlier effective date under this theory of entitlement.

It is further noted that, under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Here, the Veteran's December 5, 2005, claim was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b), and, as such, that regulation does not afford a basis for finding that his claim, be it formal or informal, was filed earlier than December 5, 2005.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).

In sum, the presently assigned effective date of December 5, 2005, is appropriate, and there is no basis for an award of service connection for PTSD prior to that date.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

Entitlement to an effective date earlier than December 5, 2005, for the award of service connection for PTSD is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.  

Initially, regarding the TDIU claim, the Veteran has not been provided with a proper duty-to-assist notice letter.  The Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; see Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Second, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Birmingham, Alabama, are dated from March 2006.  The claims file currently contains summaries of the Veteran's VA treatments since that date; however, in order to address the Veteran's claims on the merits, the Board needs full, complete records of these VA treatment visits.  On remand, all pertinent VAMC records since this date should be obtained and added to the claims file.  Further, the claims file contains a summary of the Veteran's psychological treatment from December 2006 to June 2007 from the Vet Center in Birmingham, Alabama; however, the associated treatment records are not currently located in the claims file.  On remand, all pertinent VA treatment records should be obtained.  The RO/AMC should also update all private treatment records currently contained in the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Additionally, regarding the PTSD claim, the Veteran's last VA examination to assess the current severity of his service-connected PTSD was at a VA psychiatric examination in August 2008.  Since that time, in a March 2009 statement, the Veteran reported that his symptoms had worsened, and he requested a new VA examination.  The Board also notes that the Veteran currently has diagnoses of PTSD and major depressive disorder.  It is unclear from the evidence of record which psychological symptoms are due to his service-connected PTSD as opposed to his non-service-connected major depressive disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (holding that the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disorder and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record).  In summary, the Board finds that a new VA examination is required before this claim can be addressed on the merits.

Finally, regarding the TDIU claim, a remand is also required in order to afford the Veteran a VA examination to determine whether his service-connected disabilities currently preclude him from performing substantially gainful employment.  In July 2012, the Veteran submitted a March 2012 VA medical opinion from his treating psychologist, who determined that the Veteran's PTSD affects his occupational functioning.  Although the Veteran has been afforded VA examinations, a medical opinion regarding the effect of his service-connected disabilities (PTSD and diabetes mellitus) on his employability has not yet been obtained.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, a VA examination is necessary in order to provide a current assessment of the Veteran's employability.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate his claims currently on appeal.  
2.  Obtain all pertinent VA outpatient treatment records from the Birmingham, Alabama, VAMC since March 2006 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Obtain all pertinent VA outpatient treatment records from the Birmingham, Alabama, VetCenter.  

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  Update all pertinent, private treatment records currently contained in the claims file.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

5.  After obtaining the above records, provide a VA psychiatric examination to the Veteran in order to assist in evaluating the severity of his service-connected PTSD.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Code 9411.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

Specifically, the examiner should assign a Global Assessment of Functioning (GAF) score reflecting only the PTSD symptoms.  The examiner should also clearly delineate, if possible, which symptoms are due to the Veteran's service-connected PTSD as opposed to his non-service-connected major depressive disorder.  However, if the examiner believes that the Veteran's major depressive disorder was caused by his PTSD, or a component of his PTSD, such should be stated.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

The Veteran is hereby notified that it is his responsibility to report for this and every examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

6.  After obtaining the above records, schedule the Veteran for a VA examination in order to assist in evaluating the effect of his service-connected disabilities (Type II diabetes mellitus with erectile dysfunction; and, PTSD) on his employability.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  

Specifically, the VA examiner is directed to provide a medical opinion concerning the extent of functional and industrial impairment resulting from the Veteran's service-connected disabilities.  

The medical opinion must address whether his service-connected disabilities alone are so disabling as to render his unemployable.  A complete medical, education, and employment history should be taken.  The VA examiner should also consider whether the Veteran is currently receiving Workers' Compensation or SSA disability benefits.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  However, the effects of treatments and medications used to treat the service-connected disabilities must be considered in the opinion.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  All necessary studies and tests shall be conducted.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  

7.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


